Grant, J.
(after stating the facts). 1. Receivers may be garnished, by leave of the court. Cohnen v. Sweenie, 105 Mich. 643 (63 N. W. 641); Hudson v. Saginaw Circuit Judge, 114 Mich. 116 (72 N. W. 162, 68 Am. St. Rep. 465). We see no reason why the receiver appointed under the statute above cited is not subject to garnishment, as well as any other receiver.
*4632. The answer of the garnishee states that there is a personal claim allowed in favor of the principal defendant of $186.38, that he has in his hands sufficient to pay a dividend of 28 per cent., and that $52.18 is due. Whether the dividend due upon the other claim can be garnished, under Markham v. Gehan, 42 Mich. 74 (3 N. W. 262), will depend on the proofs.
The writ must issue.
The other Justices concurred.